                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                 )
                                                      2:18-CV-0467-NBF-CRE
  In Re: NATHAN HOYE,                            )
                                                      2:18-CV-0800-NBF-CRE
                                                 )
                                                      2:18-CV-0933-NBF-CRE
              Plaintiff                          )
                                                      2:18-CV-1012-NBF-CRE
                                                 )
                                                      2:18-CV-1013-NBF-CRE
                                                 )
                                                      2:18-CV-1028-NBF-CRE
                                                 )
                                                      2:18-CV-1254-NBF-CRE
                                                 )
                                                      2:18-CV-1255-NBF-CRE
                                                 )
                                                      2:18-CV-1256-NBF-CRE
                                                 )
                                                      2:18-CV-1257-NBF-CRE
                                                 )
                                                      2:18-CV-1347-NBF-CRE
                                                 )
                                                      2:18-CV-1348-NBF-CRE
                                                 )
                                                      2:18-CV-1351-NBF-CRE
                                                 )
                                                      2:18-CV-1354-NBF-CRE
                                                 )
                                                      2:18-CV-1355-NBF-CRE
                                                 )
                                                      2:18-CV-1391-NBF-CRE
                                                 )
                                                 )    2:18-CV-1392-NBF-CRE

                                            ORDER

       On October 22, 2018, Chief Magistrate Judge Cynthia Reed Eddy filed a Report and

Recommendation in each of the above cases recommending that Plaintiff’s Motion for Leave to

Proceed in forma pauperis be denied in accordance with 28 U.S.C. § 1915(g) and that the actions

be dismissed without prejudice to Plaintiff reopening them by paying in each case the full

statutory and administrative filing fee, totaling $400.00. The reports and recommendations were

mailed to Plaintiff at his listed address of record: Allegheny County Jail, 950 2nd Avenue,

Pittsburgh, PA 15219-3100. Plaintiff was informed that objections to the report and

recommendations were due by November 8, 2018.

       The reports and recommendations were returned to the Court with the notation: “RTS

temp transferred.” The Court has been informed that since the filing and mailing of the reports

and recommendations, Mr. Hoye has been transferred to Torrance State Hospital and to date has

not been transferred back to Allegheny County Jail.
                                                1
       Therefore, due to Hoye’s transfer to Torrance State Hospital and his inability to file

objections, these cases will be administratively closed pending Hoye’s return to Allegheny

County Jail. It is hereby ORDERED that Hoye shall notify the Court in writing of his return to

Allegheny County Jail, at which time the cases will be reopened.

       So ORDERED this 4th day of December, 2018.



                                                     s/ Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     United States District Judge



cc:    Nathan Hoye
       Torrance State Hospital
       c/o Forensic Unit
       121 Longview Dr.
       Torrance, PA 15779
       (via U.S. First Class Mail)




                                                2
